

Exhibit 10.1
 
 
Bank of America, N.A.
[Missing Graphic Reference]


 


 
August 22, 2011
 
Mr. John Parry, Vice President-Finance
Air T, Inc.
CSA Air, Inc.
Mountain Air Cargo, Inc.
MAC Aviation Services LLC
Global Ground Support, LLC
Global Aviation Services, LLC
 
3524 Airport Road
 
Maiden, NC 28650-9056


RE: Commercial Loan No. 01-0000892017-471/489/497/505
 
Dear Mr. Parry,
 
Bank of America, N.A. (the “Bank”) is pleased to renew the availability period
for your companies above referenced $7,000,000.00 Revolving Line of Credit
documented by Facility No. 1 of the Loan Agreement dated September 18, 2007
(including any previous amendments, the "Agreement").
 
Effective as of the current Expiration Date of August 31, 2012 the availability
period shall be extended and shall expire on the new Expiration Date of August
31, 2013.  All other terms and conditions of the Agreement shall remain in full
force and effect.
 
I also want to take this opportunity to thank you for your business. I believe
we can continue to provide your company with the same high level of customer
service and expertise.
 
If you have any questions, please contact your Client Manager, Alan Stephens at
(980) 386-1125.
 
Bank of America, N.A.
 
/s/ Cindy Stringfield
Cindy Stringfield
Assistant Vice President
Documentation Administrator III

